687 S.E.2d 482 (2009)
STATE
v.
Michael Wayne SHERRILL.
No. 246A09.
Supreme Court of North Carolina.
November 16, 2009.
M. Gordon Widenhouse, Jr., Chapel Hill, Katherine Jane Allen, Assistant Appellate Defender, for Sherrill.
Clayton Jones, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 10th of November 2009 by Defendants-Appellant for Extension of Time to Serve Proposed Record on Appeal:
"Motion Allowed. Defendant shall have up to' and including the 8th day of February, 2010 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 16th of November 2009."